Exhibit 10.4

Notice of Grant of Restricted Stock Unit Award
and Award Agreement (Time-Based Vesting)
SVB FINANCIAL GROUP
ID:  94-2875288
3003 Tasman Drive
Santa Clara, CA 95054
 
Grant Agreement:
Participant Name:        <Name>
 Grant Name: <MM/DD/YYYY RSU 0.00 (TEST)>
Employee Number:        <Emp ID No>
 Issue Date/Date of Grant: <Issue Date>
Total RSUs:        Up to <Amount>
 Grant Price: <$**.** USD>
 
 Plan: <2006 Equity Incentive Plan>

Vesting Schedule - RSU
The vesting of the RSUs (as defined below) granted hereunder is time-based, as
follows:


•     [Time Vesting –]
 
 
 
 
 
 
 
 
 
 



Effective on the Date of Grant listed above, you have been granted an Award of
Restricted Stock Units (“RSUs”) under the SVB Financial Group 2006 Equity
Incentive Plan (the “Plan”). Unless otherwise defined herein or in the Award
Agreement, capitalized terms herein or in the Award Agreement will have the
defined meanings ascribed to them in the Plan.
 
RSUs in each period will vest in increments on the dates shown in the Vesting
Schedule (“Vesting Dates”), subject to you continuing to be a Service Provider
through each such date. Notwithstanding the foregoing, if your status as a
Service Provider terminates as a result of your death or Disability, then 100%
of the RSUs subject to the Award will fully vest. Unless otherwise specified in
the Restricted Stock Unit Election Form (the “Election”), the Settlement Dates
for the RSUs shall be the Vesting Dates. Any RSUs that vest in accordance with
Section 3 will be paid to you (or in the event of your death, pursuant to
Section 6 of the Award Agreement) in whole Shares, less applicable Tax-Related
Items. The Company shall issue to you, on a date within thirty (30) days
following the Settlement Date, a number of whole Shares to equal to the vested
RSUs.


The RSUs and any Shares, cash, or other property paid upon settlement of the
RSUs will be subject to the terms and conditions of any clawback policy adopted
by the Company and as may be in effect from time to time, which will survive
Participant’s termination as a Service Provider.


[If permitted, you may elect to defer delivery of the payment of any Shares,
which election will be subject to such documentation as the Company may promptly
and reasonably request. Unless otherwise determined by the Committee, any such
deferral election by you will be void and not given effect unless your deferral
election is made at least twelve (12) months prior to the date the Shares
otherwise are scheduled to be paid. The Committee may require that you make an
election earlier than twelve (12) months prior to the date the Shares are
scheduled to be paid. Upon the date the Shares vest to which a deferral election
applies, the Company will create a bookkeeping entry initially representing an
amount equivalent to the Fair Market Value of the number of Shares that would
have otherwise been payable hereunder had a deferral election not been made. Any
such obligation will represent an unfunded and unsecured obligation of the
Company.]1


By your acceptance and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and this Award Agreement including any
country appendix, all of which are attached and made a part of this document.

 
 
 
 
SVB Financial Group
 
Date
 
 
 
 
 
 
Participant Name
 
Date

 

 
1 Bracketed language to be used only for directors and executives





--------------------------------------------------------------------------------

Exhibit 10.4

SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
1.    Grant. The Company hereby grants to the Participant under the Plan an
Award of the number of RSUs set forth on the first page hereof, subject to all
of the terms and conditions in this Global Restricted Stock Unit Award
Agreement, including any country-specific terms and conditions for your country
set forth in the Appendix for Non-U.S. Participants (the “Appendix”) attached
hereto as Appendix A (together with the Global Restricted Stock Unit Award
Agreement, the “Award Agreement”) and the Plan.
2.    Company’s Obligation. Each RSU represents the right to receive a share of
Common Stock (“Share”) on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Sections 3 and 4, the Participant
will have no right to issuance of Shares in connection with any such RSUs. Prior
to actual payment of any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
3.    Vesting Schedule. Subject to Section 4, the RSUs awarded by this Award
Agreement will vest in the Participant according to the vesting schedule set
forth on the first page hereof, subject to the Participant continuing to be a
Service Provider through the Vesting Date. Notwithstanding the foregoing, if the
Participant’s status as a Service Provider terminates as a result of his or her
death or Disability, then 100% of the RSUs subject to this Award will fully
vest.
4.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement (but subject to
the provisions of Section 3), if the Participant ceases to be a Service Provider
for any or no reason (other than due to the Participant’s death or Disability)
prior to the Vesting Date, the then-unvested RSUs awarded by this Award
Agreement will thereupon be forfeited at no cost to the Company or its Affiliate
and the Participant will have no further rights thereunder.
In the event of the Participant’s termination as a Service Provider (regardless
of the reason for such termination and whether or not later to be found invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer employed by the
Participant’s employer (the “Employer”) and any notice period has ended. For the
avoidance of doubt, employment shall include any contractual notice period or
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any. The Committee shall have the exclusive discretion
to determine when the Participant is no longer employed for purposes of the
RSUs.

2

--------------------------------------------------------------------------------

Exhibit 10.4

5.    Issuance after Vesting. Any RSUs that vest in accordance with Section 3
will be settled in whole Shares delivered to the Participant (or in the event of
the Participant’s death, pursuant to Section 6 hereof), provided that to the
extent determined appropriate by the Company, less any Tax-Related Items (as
defined in Section 7 below) withholding. The Company shall issue such Shares to
the Participant within thirty (30) days of the Vesting Date.
6.    Issuance after Death. Any issuance to be made to the Participant under
this Award Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary, or if no beneficiary survives the
Participant, the personal representative, administrator or executor of the
Participant’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
7.    Withholding of Taxes. The Company or one of its Affiliates shall assess
tax and social insurance liability and requirements in connection with the
Participant’s participation in the Plan, including, without limitation, income
tax, social insurance, payroll tax, fringe benefit tax, payment of account or
other tax related items associated with the grant or vesting of the RSUs, sale
of the underlying Shares or receipt of any dividends and legally applicable to
the Participant (the “Tax-Related Items”). These requirements may change from
time to time as laws or interpretations change. Regardless of the actions of the
Company or if different, the Employer, the Participant hereby acknowledges and
agrees that the Tax-Related Items liability shall be the Participant’s
responsibility and liability.
The Participant acknowledges that the Company’s obligation to issue Shares in
connection with the RSUs shall be subject to satisfaction of the Tax-Related
Items liability. Unless otherwise determined by the Company or set forth in the
Appendix, Tax-Related Items withholding obligations shall be satisfied by having
the Company and/or the Employer withhold the cash equivalent of all or a portion
of any Shares that otherwise would be issued to the Participant upon settlement
of the vested RSUs; provided that amounts withheld shall not exceed the amount
necessary to satisfy the Tax-Related Items withholding obligations of the
Company and the Employer. Such withheld amounts shall be valued based on the
Fair Market Value as of the date the withholding obligations are satisfied. For
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax-Related Items withholding.
The Company or the Employer may also satisfy the Tax-Related Items withholding
liability by deduction from the Participant’s wages or other cash compensation
paid to the Participant by the Company or the Employer. Alternatively, by the
Participant’s acceptance of the RSUs, the Participant authorizes and directs the
Company or any brokerage firm determined acceptable to the Company to sell on
the Participant’s behalf a whole number of Shares from those Shares issued to
the Participant as the Company determines to be sufficient to satisfy the
obligation for Tax-Related Items. Finally, the Participant agrees to pay the
Company or the Employer any Tax-Related Items withholding liability that cannot
be satisfied by deduction from the Participant’s wages or other cash
compensation paid to the Participant by the Company or the Employer or sale of
the Shares acquired under the Plan.
8.     Dividend Equivalents. If the Company declares a cash dividend with
respect to Shares, the Participant will receive credits equal to the amount of
the cash dividends payable on the cash dividend payment date with respect to the
number of Shares represented by the RSUs

3

--------------------------------------------------------------------------------

Exhibit 10.4

outstanding as of the cash dividend record date. The credits will be subject to
the same terms and conditions that apply to the RSUs (including vesting
conditions), such that no payment shall be made to the Participant unless and
until the corresponding RSUs have vested in accordance with Section 3. The
credits will be settled in Shares or cash as determined by the Company in its
sole discretion on the date the underlying RSUs are settled, subject to the
Company’s collection of the Tax-Related Items pursuant to Section 7. If a RSU is
settled before a cash dividend payment date, but after the cash dividend record
date, the Participant will be entitled to be paid for the credits that relate to
such RSUs on the cash dividend payment date, or as soon as reasonably
practicable thereafter. If the credit is settled in Shares, the number of Shares
payable will equal the dollar value of such credits on the settlement date
divided by the Fair Market Value of a Share on the settlement date rounded down
to the nearest whole Share. In the event of a dividend or distribution paid in
Shares or any other adjustment made upon a change in the capital structure of
the Company as described in Section 16 of the Plan, appropriate adjustments will
be made to the RSUs so that they represent the right to receive upon settlement
any and all new, substituted or additional securities or other property (other
than cash dividends) to which the Participant would be entitled by reason of the
Shares issuable upon settlement of the RSUs, and all such new, substituted or
additional securities or other property will be immediately subject to the same
vesting conditions as are applicable to the RSUs.
9.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to the Participant.
10.    Acknowledgments. The Participant acknowledges and agrees to the
following:
•
the Plan is discretionary in nature and the Administrator may amend, suspend, or
terminate it at any time;

•
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of the RSUs even if the RSUs have been granted in the past;

•
all determinations with respect to such future RSUs, if any, including but not
limited to, the times when the RSUs shall be granted or when the RSUs shall
vest, will be at the sole discretion of the Administrator;

•
the Participant’s participation in the Plan is voluntary;

•
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

•
the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

•
the RSUs and any Shares, cash, or other property paid upon settlement of the
RSUs will be subject to the terms and conditions of any clawback policy adopted
by the


4

--------------------------------------------------------------------------------

Exhibit 10.4

Company and as may be in effect from time to time, which will survive
Participant’s termination as a Service Provider;
•
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant's employment or
other service relationship (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), and in consideration of the grant of the RSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, any of its Affiliates or the Employer;

•
the RSU grant and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Participant’s employment or service relationship (if any);

•
unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the shares of the Company;

•
nothing herein contained shall affect the Participant’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other Participant welfare plan or program of the
Company or any Affiliate; and

•
the following provisions apply only if the Participant is providing services
outside the United States:

▪
the RSUs and the Shares subject to the RSUs, and the income and value of the
same, are not part of normal or expected compensation or salary for any purpose;
and



▪
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to the Participant pursuant to the settlement of the RSUs or the subsequent
sale of any Shares acquired upon settlement.



11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at 80 E Rio
Salado Parkway Suite 600, Tempe,

5

--------------------------------------------------------------------------------

Exhibit 10.4

AZ 85281, Attn: Stock Administration, or at such other address as the Company
may hereafter designate in writing.
13.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
U.S. federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his estate), such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the issuance of any Shares will
violate U.S. federal or foreign securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
16.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

6

--------------------------------------------------------------------------------

Exhibit 10.4

20.     Modifications to the Agreement. This Award Agreement, including the
Appendix, and the Plan constitute the entire understanding of the parties on the
subjects covered. The Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.
21.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.
22.    Authorization to Release and Transfer Necessary Personal Information. 
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Affiliates may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all RSUs or any other entitlement to Shares
awarded, cancelled, vested, unvested or outstanding (the “Data”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Data will be transferred to a stock plan
service provider selected by the Company to assist the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that if he or she resides outside the United States,
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Furthermore, the Participant acknowledges and understands that the
transfer of Data to the Company, its Affiliates or to any third party is
necessary for her or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Participant understands if he
or she resides outside the United States, he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting his or her local human
resources representative

7

--------------------------------------------------------------------------------

Exhibit 10.4

in writing. Further, the Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, his or
her status as a Service Provider with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant RSUs or
other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
23.    Compliance with Applicable Laws. The vesting of the RSUs under the Plan
and the issuance, transfer, assignment, sale, or other dealings of the Shares
shall be subject to compliance by the Company (or any Affiliate) and the
Participant with all Applicable Laws.
24.    Language. If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
25.    Appendix. Notwithstanding any provisions in this Award Agreement, if the
Participant resides outside the United States at any time during the life of the
Award, the Participant’s participation in the Plan shall be subject to the
Appendix for Non-U.S. Participants attached hereto as Appendix A. Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
26.    Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
RSUs or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of RSUs is made and/or to be performed.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
28.     Insider Trading/Market Abuse Restrictions. The Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant's ability to acquire or sell Shares or rights to Shares
(e.g., the RSUs) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant's country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult the Participant's personal legal advisor on this matter.

8

--------------------------------------------------------------------------------

Exhibit 10.4

29.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.

9

--------------------------------------------------------------------------------

Exhibit 10.4

APPENDIX A
SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


APPENDIX FOR NON-U.S. PARTICIPANTS


Terms and Conditions


This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if he or she is in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or are considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of RSUs, the Company will, in its
discretion, determine the extent to which the terms and conditions herein will
be applicable to the Participant. Certain capitalized terms used but not defined
in this Appendix have the meanings set forth in the Plan and/or the Award
Agreement.


Notifications


This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control, and other laws in effect in the respective
countries as of November 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the RSUs vest, the Shares
underlying the RSUs are issued or the Participant sells Shares acquired under
the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, or is considered a resident of
another country for local law purposes, or if the Participant transfers
employment and/or residency to another country after the RSUs have been granted,
the notifications contained herein may not be applicable in the same manner.



A-1

--------------------------------------------------------------------------------

Exhibit 10.4

CHINA


Terms and Conditions


Issuance After Vesting
This provision replaces Section 5 of the Award Agreement and applies only to
Participants who are PRC nationals residing in the PRC, unless otherwise
determined by the Company or required by the State Administration of Foreign
Exchange (“SAFE”):
Upon the vesting of RSUs in accordance with Section 3, the Participant (or in
the event of the Participant’s death, to his or her estate) shall be paid an
amount in local currency through local payroll that is equal in value to the
Fair Market Value of the applicable number of whole Shares otherwise issuable at
vesting, provided that to the extent determined appropriate by the Company, any
Tax-Related Items withholding with respect to such RSUs shall be deducted from
the amount of cash otherwise payable to the Participant.
Dividend Equivalents
This provision supplements Section 8 of the Award Agreement and applies only to
Participants who are PRC nationals residing in the PRC, unless otherwise
determined by the Company or required by the State Administration of Foreign
Exchange (“SAFE”):
To the extent that dividend equivalents shall be credited on RSUs, such credits
shall be settled in cash, not in Shares.


Exchange Control Requirements.
The Participant understands and agrees to comply with all exchange control
restrictions imposed by SAFE or other exchange control authority in connection
with the award of RSUs to him or her by the Company. The Participant further
agrees to comply with any requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
the People’s Republic of China (the “PRC”).
If the Participant is a PRC national employee residing in the PRC or if
otherwise determined by the Company or required by SAFE, the Participant will be
required to repatriate the cash proceeds from the sale of the Shares issued upon
the vesting of the RSUs to the PRC. Such Participant further understands that,
under local law, the repatriation of his or her cash proceeds may need to be
effectuated through a special exchange control account established by the
Company or its Affiliate, and the Participant hereby consents and agrees that
any proceeds from the sale of any Shares the Participant acquires may be
transferred to such special account prior to being delivered to the Participant.
Finally, the Participant further understands and agrees that the Company is
under no obligation to secure any particular exchange conversion rate with
respect to the proceeds of the sale of the Shares and there may be delays in
converting the cash proceeds to local currency due to exchange control
restrictions. The Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time the cash proceeds are received
by the Participant in the PRC.

A-2

--------------------------------------------------------------------------------

Exhibit 10.4

INDIA
Terms and Conditions
Issuance after Vesting.
The following provision supplements Section 5 of the Award Agreement.
Any RSUs that vest in accordance with Section 3 will be paid in cash to the
Participant (or in the event of the Participant’s death, to his or her estate)
based on the value equivalent to the number of applicable whole Shares, provided
that to the extent determined appropriate by the Company, any Tax-Related Items
withholding with respect to such RSUs will be paid from the amount otherwise
payable to the Participant.
Dividend Equivalents
To the extent that pursuant to Section 8 of the Award Agreement, dividend
equivalents shall be credited on RSUs, such credits shall be settled in cash,
not in Shares.
ISRAEL
Terms and Conditions
The following provision applies to the Participant if the Participant is in
Israel on the Date of Grant.
Trust Arrangement.
The Participant understands and agrees that the RSUs are offered subject to and
in accordance with the terms of the Plan, Israeli Subplan (the “Subplan”), Award
Agreement and Israel Beneficiary 102 Undertaking. The Participant understands
that the RSUs shall be allocated under the provisions of the track referred to
as the “Capital Gain Route,” according to Section 102(b)(2) and 102(b)(3) of the
Israeli Income Tax Ordinance (“Section 102”) and shall be held by the trustee
for the periods stated in Section 102. The Participant hereby confirms that he
or she has: (i) read and understands the Plan, Subplan, Award Agreement and
Israel Beneficiary 102 Undertaking; (ii) received all the clarifications and
explanations that the Participant has requested; and (iii) had the opportunity
to consult with his or her advisers before accepting the Award Agreement. In the
event of any inconsistencies between the provisions of this Israeli Appendix and
the Award Agreement, the provisions of this Appendix shall govern the RSUs and
any Shares and in no event shall any term require shareholder approval as set
out in Section 21(b) of the Plan.
Limited Transferability.
This provision supplements Section 13 of the Award Agreement:
As long as the RSUs or any issued Shares are held by the Trustee on the
Participant’s behalf, all of the Participant’s rights over the RSUs or the
Shares are personal and cannot be transferred, assigned, pledged or mortgaged,
other than by will or the laws of descent and distribution.
Subject to the provisions of the Plan, Section 102 and any rules or regulations
or orders or procedures promulgated thereunder, to obtain favorable tax
treatment for Capital Gain Route awards, the

A-3

--------------------------------------------------------------------------------

Exhibit 10.4

Participant may not sell or release from trust any Shares received upon vesting
of the RSUs and/or any Shares received subsequently following any realization of
rights, including without limitation, bonus shares, until the lapse of the
holding period required under Section 102. Notwithstanding the above, if any
such sale or release occurs during the holding period, the sanctions under
Section 102 and under any rules or regulation or orders or procedures
promulgated thereunder will apply to and will be borne by the Participant.
Issuance of Shares.
This provision supplements Sections 5 and 6 of the Award Agreement:
If the Shares are to be issued during the holding period, such Shares shall be
restricted and will be held by the Trustee on the Participant’s behalf. In the
event that the Shares are to be issued after the expiration of the holding
period, the Participant may elect to have the Shares issued and delivered
directly to him or her, provided that the Participant first complies with any
Tax-Related Items stipulated under this Award Agreement to the Trustee’s and the
Company’s satisfaction, or in trust on the Participant’s behalf to the Trustee.
Withholding of Taxes.
This provision supplements Section 7 of the Award Agreement:
The Participant hereby agrees to indemnify the Company (or any Affiliate) and/or
the Trustee and hold them harmless against and from any and all liability for
any Tax-Related Items and other amounts, or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such amounts from any payment made to the Participant.
Any reference to the Company or the Employer shall include a reference to the
Trustee. The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decisions duly taken and bona fide
executed in relation to the Plan or any RSUs or Shares acquired under the Plan.
The Participant agrees to execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the
Israeli Income Tax Ordinance.
The Participant shall not be liable for the Employer’s components of payments to
the national insurance institute, unless otherwise agreed by the Participant and
allowed by applicable tax laws. Furthermore, the Participant agrees to indemnify
the Company, the Employer and/or the Trustee and hold them harmless against and
from any and all liability for any such tax or interest or penalty thereon that
Participant has agreed to pay, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Participant for which the Participant is responsible.
Notwithstanding anything to the contrary in the Award Agreement, no Tax-Related
Items will be settled by withholding Shares, unless the ITA approves otherwise
in writing.
Governing Law.
This section supplements Section 26 of the Award Agreement:

A-4

--------------------------------------------------------------------------------

Exhibit 10.4

To the extent any covenant, condition, or other provision of the Award Agreement
and the rights of the Participant hereunder are intended to be rights granted
under Section 102 and therefore determined to be subject to Israeli law, such
covenant, condition, or other provision of the Award Agreement shall be subject
to applicable Israeli law, but shall in no way affect, impair or invalidate any
other provision of the Award Agreement, and the applicability of the Plan to
such covenant, condition, or other provision of the Award Agreement.
Written Acceptance.
The Participant must print, sign and deliver the signed copy of the Israel
Beneficiary 102 Undertaking within 45 days to: 80 E Rio Salado Parkway Suite
600, Tempe, AZ 85281, Attn: Stock Administration. If the Company does not
receive the signed Israel Beneficiary 102 Undertaking within 45 days, the RSUs
may not qualify for preferential tax treatment.
The following provision applies if the Participant transfers into Israel after
the Date of Grant.
Issuance after Vesting.
The following provision replaces Section 5 of the Award Agreement.
Any RSUs that vest in accordance with the vesting schedule in the Notice of
Grant will be paid to the Participant (or in the event of the Participant's
death, to his or her estate), upon satisfaction, as determined by the Company,
of any Tax-Related Items as set forth in Section 7 of this Award Agreement. At
the discretion of the Company, the Shares will be subject to an immediate forced
sale restriction, pursuant to which all Shares acquired at vesting will be
immediately sold and the Participant will receive the sale proceeds less
Tax-Related Items and applicable broker fees and commissions. In this case, the
Participant will not be entitled to hold any Shares acquired at vesting.

A-5

--------------------------------------------------------------------------------

Exhibit 10.4

SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
ISRAEL BENEFICIARY 102 UNDERTAKING


If the Participant has not already executed an Israel Beneficiary 102
Undertaking in connection with grants made under the Israeli Subplan, the
Participant must print, sign and deliver the signed copy of this Israel
Beneficiary 102 Undertaking within 45 days to: 80 E Rio Salado Parkway Suite
600, Tempe, AZ 85281, Attn: Stock Administration. If the Company does not
receive the signed Israel Beneficiary 102 Undertaking within 45 days, the RSUs
may not qualify for preferential tax treatment.


1.
I hereby agree that any shares (the “Shares”) (as defined by Section 102 of the
Income Tax Ordinance [New Version], 1961) (the “Tax Ordinance”) issued to me by
SVB Financial Group according to and under the terms and conditions of the Plan
and the Israeli Subplan adopted by SVB Financial Group as of January 8, 2014
(collectively, the "Plan") are granted to me to qualify under the capital gain
tax treatment in accordance and pursuant to Section 102(b)(2) of the Tax
Ordinance after 132 amendment (“Section 102”) and the Income Tax Rules (Tax
Relief upon the Allotment of Shares to Employees), 2003 (the “Rules”) unless I
am otherwise notified subject to SVB Financial Group’s absolute discretion to
change such election on future grants and subject to the Tax Authorities’
approval.



2.
I declare and confirm that I am familiar with the terms of Section 102, the
Rules, and the implications and consequences of the chosen tax arrangement with
respect to the Shares, and consent that all the terms and conditions set forth
in Section 102 and the Rules, as shall be amended from time to time, shall apply
to me and bind me.



3.
I hereby declare and confirm that I am familiar with the provisions of the trust
agreement signed between SVB Israel Advisors Ltd. and Tamir Fishman Trusts 2004
Ltd. (the "Trustee") (the “Trust Agreement”), including the deed of trust,
attached to the Trust Agreement and constitute an integral part thereto (“Deed
of Trust”), and I consent that the Trust Agreement and the Deed of Trust shall
fully bind me.



4.
Without derogating from the generality of the aforesaid, I agree that the Shares
will be deposited in trust with the Trustee and be held in trust in accordance
with Section 102, the Rules and the Trust Agreement.



5.
I hereby declare and consent that any and all the rights that I shall be
entitled to with respect to the Shares, including, without limitation, dividend,
dividend equivalents, bonus shares and shares issued pursuant to adjustments
made by SVB Financial Group, shall be issued in the name of the Trustee and be
deposited with the Trustee, and shall be subject to Section 102, the Rules and
the Trust Agreement.


A-6

--------------------------------------------------------------------------------

Exhibit 10.4



6.
Without derogating from the generality of the aforesaid, I acknowledge that
during the “Holding Period” as determined by the Tax Ordinance I am prevented
from selling the Shares, or releasing them from the Trustee, before the
termination of the “Holding Period” and I understand the tax implications and
consequences that may be applied as a result of breaching such obligation, as
set by Section 102, which I am familiar with.



7.
If I will cease to be an Israeli resident or if my employment will be terminated
for any reason, the Shares shall remain subject to section 102, the Rules and
the Trust Agreement.



8.
I hereby agree that any tax liability whatsoever arising from the grant, vesting
or exercise of any awards, sale of Shares, release of Shares from the Trustee or
any other event or act with respect to the Shares granted to me, shall be borne
solely by me. I declare and consent that the SVB Financial Group, SVB Israel
Advisors Ltd. and/or the Trustee shall make any tax payment due, out of the
proceeds of any sale of Shares, to any tax authority, according to Section 102,
the Rules, the Trust Agreement or any other compulsory payments or applicable
law.



9.
I understand that this grant of Shares under the capital gain track is
conditioned upon the receipt, inter alia, of all required approvals from the tax
authorities. Accordingly, to the extent that for whatever reason SVB Israel
Advisors Ltd. shall not be granted an approval by the Israeli Tax Authorities
under section 102, I shall bear and pay any and all taxes and any other
compulsory payments applicable to the grant, exercise, sale or other disposition
of options or stocks; I hereby declare and consent for the SVB Financial Group,
SVB Israel Advisors Ltd. and/or the Trustee to deduct any tax payment due, out
of the proceeds of any sale of Shares, for any payment to The tax authorities,
according to the Rules, or any other applicable compulsory payments.



10.
I confirm that SVB Financial Group and/or the Trustee shall not be required to
release any Shares or any proceeds deriving from the sale of Shares, to me,
until all required tax payments according to section 102, the Rules and the
Trust Agreement, including any other compulsory payments, or applicable law,
have been fully assured.



11.
I acknowledge that the Trustee is not a tax advisor and it is recommended that I
consult a tax advisor before I accept this letter, any restricted stock units
vest, sell any Shares or release them from the Trustee, or any other act.



12.
I agree to indemnify SVB Financial Group, SVB Israel Advisors Ltd. and/or the
Trustee and to hold them harmless against and from any and all liability for any
damage and/or loss and/or expense that might occur regarding the tax liability
and/or the execution of the Trust Agreement.




A-7

--------------------------------------------------------------------------------

Exhibit 10.4

13.
I hereby agree to bear all the applicable fees and commissions involved in
establishing and maintaining trust account in the Trustee’s name, and in
performing any action in the trust account.



14.
I hereby agree to sign any document reasonably required at the Company’s and/or
the Trustee’s request.



15.
I hereby confirm that I read this letter thoroughly, received all the
clarifications and explanations I requested, I understand the contents of this
letter and the obligations I undertake in signing it.







____________________        _______________        _______________
Name of the Beneficiary        I.D Number             Signature



A-8

--------------------------------------------------------------------------------

Exhibit 10.4



UNITED KINGDOM


Terms and Conditions


RSUs Payable Only in Shares.


RSUs granted to the Participant resident in the United Kingdom shall be paid in
Shares only and do not provide any right for the Participant to receive a cash
payment, notwithstanding any discretion contained in the Plan to the contrary.


Dividend Equivalents


To the extent that pursuant to Section 8 of the Award Agreement, dividend
equivalents shall be credited on RSUs to a Participant resident in the United
Kingdom, the credits shall be settled in whole Shares only and do not provide
any right for the Participant to receive a cash payment, notwithstanding any
discretion contained in the Award Agreement to the contrary.


Withholding of Taxes.


The following provision supplements Section 7 of the Award Agreement:


If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
Tax-Related Items occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected Tax-Related Items shall constitute a loan owed by the
Participant to the Employer, effective as of the Due Date. The Participant
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 7 of the Award Agreement.
 
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan from the Company to cover
the Tax-Related Items. In the event that the Participant is a director or
executive officer and any such Tax-Related Items are not collected from or paid
by the Participant by the Due Date, the amount of any uncollected income taxes
may constitute a benefit to the Participant on which additional income tax and
National Insurance Contributions (“NICs”) may be payable. The Participant will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as applicable) for the value of any NICs due on
this additional benefit which may be collected from the Participant by the
Company or the Employer by any of the means referred to in Section 7 of the
Award Agreement.





A-9